     Case 3:17-cv-01606-RAM-MDM Document 159 Filed 10/23/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF PUERTO RICO

YADIRA GALARZA CRUZ                                CIVIL NO. 17-1606 (RAM)(MDM)

PLAINTIFF
                                                   TITLE VII OF THE CIVIL RIGHTS
v.                                                 ACT; PUERTO RICO LAWS 17, 69,
                                                   80, 100 & 115
GRUPO HIMA SAN PABLO, INC.; CENTRO
MÉDICO DEL TURABO, INC.; JOCAR
ENTREPRISES   CORP.;    FERNANDO FEDERAL          QUESTION
RODRÍGUEZ;                         JURISDICTION
LIBERTY            INTERNATIONAL
UNDERWRITERS;
JOHN DOE; JANE ROE; INSURANCE PLAINTIFF DEMANDS
COMPANIES B AND C                   TRIAL BY JURY

DEFENDANTS




            STIPULATION FOR VOLUNTARY DISMISSAL WITH PREJUDICE
                    PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(ii)

TO THE HONORABLE COURT:

       COME NOW plaintiff Yadira Galarza Cruz (hereinafter referred to as “Plaintiff”), and

defendants Grupo HIMA San Pablo, Inc.; Jocar Enterprises, Inc.; Centro Médico del Turabo, Inc.;

and Fernando Rodríguez (hereinafter referred jointly to as “Defendants”) (collectively, the

“Parties”),through their respective undersigned counsel, and very respectfully state and pray as

follows:

       1.      The Parties have executed a Confidential Settlement and General Release

Agreement (the “Confidential Agreement”). As stipulated, the Confidential Agreement will remain

private and will not be filed with the Court, unless required for enforcement purposes.
     Case 3:17-cv-01606-RAM-MDM Document 159 Filed 10/23/20 Page 2 of 3




       2.      In consideration of the mutual promises and covenants set forth in the Confidential

Agreement, and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the Parties hereby request the voluntary

dismissal with prejudice of all claims and causes of actions subject of this litigation.

       3.      The Parties have agreed that the voluntary dismissal with prejudice shall be without

any special imposition of costs, interests, or attorney’s fees.

       4.      Accordingly, the Parties request that this Court enter judgment decreeing the

voluntary dismissal with prejudice of the Complaint (Docket No. 1), while retaining jurisdiction

to enforce the terms and conditions of the Confidential Agreement pursuant to the holdings of

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 379-380, 114 S. Ct. 1673, 128 L. Ed.

2d 391 (1994), as interpreted in F.A.C., Inc. v. Cooperativa de Seguros de Vida de Puerto Rico,

449 F. 3d 185, 189-190 (1st Cir. 2006).

       WHEREFORE, the Parties respectfully request that this Honorable Court grant the instant

stipulation and, consequently, enter judgment decreeing the voluntary dismissal with prejudice of

the Complaint (Docket No. 1) without any special imposition of costs, interests, or attorney’s fees,

and retaining jurisdiction to enforce the terms and conditions of the Confidential Agreement.

       CERTIFICATE OF SERVICE: We hereby certify that on this same date the foregoing

stipulation was filed with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to all attorneys and participants of record.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 23rd day of October, 2020.



                                 [SIGNATURE PAGE FOLLOW]




                                                   2
    Case 3:17-cv-01606-RAM-MDM Document 159 Filed 10/23/20 Page 3 of 3




Attorneys for Plaintiff:                Attorneys for Defendants:

LABOR COUNSELS, LLC                     Collazo Concepción & Collazo
                                        9 Claudia Street – Suite 301
Citibank Towers, Suite 500              Amelia Industrial Park
252 Ponce de León Avenue                Guaynabo PR 00968
San Juan, PR 00918                      Tel. 787-753-8585/Fax:787-753-5278

P.O. Box 195343                         s/Ada Nurie Pagán-Isona
San Juan, PR 00919-5343                 Ada Nurie Pagán-Isona
T. (787) 758-1400                       USDC No. 216904
F. (787) 758-1414                       apagan@ccclawpr.com
C. (787) 460-3456
                                        s/Carlos Concepción Castro
www.laborcounsels.com                   USDC No. 218007
paula@laborcounsels.com                 cconcepcion@ccclawpr.com
pico@laborcounsels.com

S/ CARLOS R. PAULA
USDCPR BAR NO. 212009

S/ JAIME E. PICÓ-RODRÍGUEZ
USDCPR BAR NO. 228113




                                    3
